Citation Nr: 1642218	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  13-18 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for breast cancer, claimed as secondary to ionizing radiation.

2.  Entitlement to service connection for breast cancer, claimed as secondary to ionizing radiation.

3.  Entitlement to temporary total evaluation (TTR) based on convalesce for right foot bunionectomy, right great toe.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from December 1983 to June 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO declined to reopen the Veteran's service connection claim for breast cancer.  The RO also denied the Veteran's claim for a temporary total evaluation for a right foot bunionectomy.  The Veteran disagreed with both decisions and perfected this appeal.

The Columbia, South Carolina RO has assumed the role of agency of original jurisdiction (AOJ).

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in June 2016.  A transcript of the hearing is in the claims folder.  

The issues of entitlement to service connection for breast cancer on the merits and entitlement to temporary total evaluation for a right foot bunionectomy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A final May 2008 rating decision denied service connection for breast cancer on the basis that it was not shown that breast cancer had its onset in service or is causally related to service, including exposure to ionizing radiation.

2.  Evidence submitted since the May 2008 rating decision is new and material as it includes a medical statement suggesting that the Veteran's breast cancer may be causally related to ionizing radiation exposure.


CONCLUSIONS OF LAW

1.  The May 2008 rating decision denying entitlement to service connection for breast cancer is final.  38 U.S.C.A. §§ 7104, 7105(d) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  Since the May 2008 rating decision, new and material evidence has been received to reopen the claim for service connection for breast cancer.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §3.159 (2016).  To the extent that there may be any deficiency of notice or assistance with respect to the Veteran's request to reopen her service connection claim for breast cancer, there is no prejudice to the Veteran in proceeding with adjudication given the favorable nature of the Board's decision.
Applicable Law and Analysis

The Veteran seeks to establish her entitlement to service connection for breast cancer.  Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. § 1110.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A May 2008 rating decision denied service connection for breast cancer on the basis that it was not shown that breast cancer had its onset in service or is causally related to service, including exposure to ionizing radiation.  By letter dated June 4, 2008, the Veteran was notified of this decision and her appellate rights.  The Veteran did not submit a notice of disagreement, or new and material evidence, within one year of notice of the denial.  That decision, therefore, is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2008). 

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  Under the applicable provisions, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If it is determined that new and material evidence has been received, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

It appears that the relevant evidence before the RO at the time of the final decision in May 2008 consist of the Veteran's service treatment records, medical treatment records demonstrating a diagnosis of breast cancer, and the Veteran's statements that her diagnosis was related to her in-service exposure to nuclear weapons.  Based on that evidence, the RO denied the Veteran's claim, reasoning that there was no evidence that the Veteran's breast cancer was caused by service including ionizing radiation exposure.  See Rating Decision dated May 8, 2008.

Since that time, the evidence received consists of genetics testing and medical records suggesting that the Veteran's breast cancer may not be related to genetics, but instead related to radiation or nuclear material.  See Letters from Dr. S.L.R. dated September 18, 2009 and Dr. U.B. dated February 10, 2010.  The evidence is new as it was not previously associated with the Veteran's claims folder at the time of the May 2008 denial.  The evidence is material because it relates to the nexus criteria for service connection.  See 38 C.F.R. §§ 3.156 (a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).  Thus, the claim is reopened. 

The Board defers consideration of the claim on the merits pending further development addressed in the REMAND below.


ORDER

The claim of entitlement to service connection for breast cancer is reopened.  To this extent only, the appeal is granted.


REMAND

The Board finds that additional development is necessary before appellate adjudication of the remaining issues on appeal.

Service Connection for Breast Cancer

The Veteran contends that while she was in service, she worked as a nuclear weapons specialist, which involved assembling and disassembling various nuclear weapons.  She reports that while working, she was given a dosimeter badge to measure radiation exposure, but was told not to wear it.  

Consistent with the foregoing assertions, the Veteran's DD Form 214 reflects that the Veteran did serve the MOS of Nuclear Weapons Specialist and received specialized training in that field in 1984.  Service treatment records also document that the Veteran worked around toxic chemicals, solvents, and paints, and was required to wear protective clothing and respiratory equipment.  See DD 214; Report of Medical Examination dated January 6, 1987; Radiologic Report dated January 8, 1987.  The Board finds that the Veteran's assertions concerning the nature and duties of her active duty service are entirely consistent with her documented active duty service, and thus, are credible.

Additionally, post-service treatment records show that the Veteran was diagnosed with breast cancer following a biopsy in 2007.

Service connection for a disability based upon exposure to ionizing radiation can be awarded on three different legal bases.  The first basis is a presumptive basis for diseases specific to radiation exposed veterans, who engaged in radiation-risk activity, as defined under 38 C.F.R. § 3.309(d).  The Veteran's possible exposure through nuclear weapons maintenance does not come within the definition of engaging in radiation-risk activity for presumptive service connection purposes.  See generally 38 C.F.R. § 3.309(d)(3).  Thus, this provision is not applicable.

The second basis is based on exposure to ionizing radiation with the subsequent development of a radiogenic disease under 38 C.F.R. § 3.311.  Breast cancer is listed as a radiogenic disease.  As the Veteran was not involved in atmospheric weapons testing or the occupation of Hiroshima or Nagasaki during World War II, the case at hand involves an "Other exposure claim" which requires VA to request any available records of radiation exposure - including a Record of Occupational Exposure to Ionizing Radiation (DD Form 1141) - and to forward all available records to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(iii).  Thus, this case must be remanded for development as set forth at 38 C.F.R. § 3.311(a)(iii).

The Board also notes that the Veteran could establish her entitlement to service connection for breast cancer under the general laws and regulations governing VA compensation entitlement - that is, on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Here, the Veteran has submitted evidence excluding genetics as a possible cause and a medical statement suggesting ionizing radiation exposure as a cause.

With respect to development under 38 C.F.R. § 3.311(a)(iii), the Board notes that the RO did request a DD Form 1141, but that such document was not available.  The RO also requested any information from the U.S. Army Dosimetry Center regarding the Veteran's in-service exposure, but was advised that the agency had no records pertaining to the Veteran.  However, the RO conducted searches using the Veteran's current name and not the name listed on her DD 214.  Thus, the RO must make an additional request using the Veteran's name during service.

Additionally, the Board notes that any negative responses do not preclude obtaining a dose estimate from the Under Secretary for Health based on available information.  After it is confirmed that all available service personnel records have been obtained, any available records as well as the Veteran's description of radiation related activities must be forwarded to the Under Secretary for Health for review and preparation of an ionizing radiation dose estimate, if feasible.  38 C.F.R. § 3.311 (a)(2)(iii). 

In addition, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any outstanding private or VA treatment records pertaining to her breast cancer diagnosis and treatment.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Temporary Total Evaluation

The Veteran avers that she is entitled to a temporary total evaluation for her February 2010 bunionectomy on the great toe of her right foot and subsequent convalescence.  She reports that her service-connected little toe disability of the right foot caused her to put more weight on her great toe, which ultimately led to her bunion and bunionectomy.  See Board Transcript, p. 3.

To date, the Veteran has not been afforded a VA examination to address her contention that her service-connected right little toe disability led to her bunionectomy.  As the evidence of record, specifically the Veteran's statements, indicates that her bunionectomy may have been caused by her service-connected right foot disability, a medical examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran, and her representative, explaining, in terms of 38 U.S.C.A. § § 5103 and 5103A, the need for additional evidence regarding her claim for service connection for breast cancer, claimed as secondary to exposure to ionizing radiation.  This letter must inform the Veteran about the information and evidence necessary to substantiate her claim, and also, must provide notification of both the type of the evidence the VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any outstanding private or VA medical providers who have provided treatment for breast cancer since 2007.

2.  Request all available service personnel records pertaining to the Veteran, to include training records and performance evaluations and DD Form 1141 under the Veteran's name reflected on her DD 214.  Note: the Veteran reports that her records were classified and stored in a different location than the records of those that were unclassified.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Contact the U.S. Army Dosimetry Center and request any records of the Veteran's ionizing radiation exposure under the name listed on her DD 214.

4.  Thereafter, regardless of whether the Veteran's service personnel records document exposure to ionizing radiation, forward the Veteran's personnel records, a copy of the June 2016 hearing transcript and her September 2016 statement describing her radiation related activities to the Under Secretary for Health, who will be responsible for preparation of a dose estimate of the Veteran's exposure to ionizing radiation, to the extent feasible, based on available methodologies, pursuant to 38 C.F.R. § 3.311 (a)(2)(iii).

5.  If it is determined that the Veteran was exposed to radiation during service, forward the case to the VA Under Secretary for Benefits to obtain an opinion as to whether it is at least as likely as not that any exposure to ionizing radiation during the Veteran's active service caused or contributed to her development of breast cancer taking into consideration the factors listed under 38 C.F.R. § 3.311(e).  In rendering the opinion, the Undersecretary should specifically consider and discuss the September 18, 2009 medical report indicating that the Veteran's genetics test for breast cancer mutation was negative.

6.  Regardless of the ionizing radiation directed above, schedule the Veteran for examination by an appropriate medical doctor for opinion as to whether it is at least as likely as not that the Veteran's breast cancer is due to exposure to toxic materials in service.  In so doing, the examiner should obtain a history from the Veteran of her chemical exposures and consider her service treatment records which document health monitoring due to working around multiple toxic chemicals, solvents and paints.  Additionally, the examiner should consider the September 18, 2009 medical report indicating that the Veteran's genetics test for breast cancer mutation was negative

7.  Schedule the Veteran for a VA examination with the appropriate examiner to determine the nature and etiology of her bunionectomy.  The claims folder and a separate copy of this remand should be made available to the examiner for review and the examiner should confirm that such records were available for review.  All tests and studies deemed necessary should be accomplished.  Upon review of the record and after examination of the Veteran, the examiner should respond to the following:

a) Whether it is at least as likely as not (i.e. there is a 50 percent probability) that the Veteran's bunionectomy is related to her service-connected right foot little toe disability.  In providing this opinion, the examiner should consider the Veteran's description of a gait alteration caused by her service-connected right little toe disability.

8.  After the development requested above has been completed to the extent possible, the entire record, including any additional records obtained, should again be reviewed, and the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


